CORRECTED ACTION
Claims 13-17, 19, 21, 22, 32 and 33 were previously allowed as renumbered claims 1-10, in the Notice of Allowability of March 8, 2022.
This communication serves to correct the record of the allowed claim set, wherein original claims 32 and 33 depend from claim 31, which has been cancelled.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Holly D. Kozlowski (Reg. No. 30,468) on February 17, 2022.
4.	The application has been amended as follows: 

	 ORIGINAL CLAIM 32, please replace with the following:
	“The method according to claim 13, wherein the varenicline is administered in an amount of from about 0.5 mg/day to about 2 mg/day and the bupropion is administered in an amount of from about 150 mg/day to about 300 mg/day.”

	ORIGINAL CLAIM 33, please replace with the following:
  		“The method according to claim 13, wherein the subject is human.”


REASONS FOR ALLOWANCE
5.	In consideration of Applicant’s amendatory changes and cancellations, claims 13-17, 19, 21, 22, 32 and 33 remain allowable over the prior art, as newly renumbered claims 1-10.   The following is an examiners statement of reasons for allowance:
This invention relates to a novel method of treating alcohol use disorder and/or treating alcohol risk consumption in a subject in need thereof, comprising administering to said subject a combination of varenicline and bupropion.  Administering varenicline or bupropion for discouraging alcohol consumption has been taught previously, however the aspect of concomitantly administering an effective amount of varenicline and an effective amount of bupropion (either sequentially, simultaneously or separately) for the treatment of AUC and/or alcohol risk consumption is novel and unobvious.  The instant combination demonstrated complete inhibition of the alcohol deprivation effect in rats, which is highly predictive of its utility in humans.  The closest relevant art, McKee et al. in view of Berigan et al. fail to teach, suggest or render obvious the instant claimed administration of varenicline and bupropion for the treatment of AUC and/or alcohol risk comsumption.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628